IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 590 MAL 2018
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
JOSUE FIGUEROA,                              :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 13th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision.